Citation Nr: 1638368	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-48 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a scalp rash with hair loss to include alopecia, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active service from February 1998 to February 1992 and from January 2002 to August 2002 which included service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

This case was previously before the Board in December 2015 when it was remanded for further development. 


FINDING OF FACT

The most probative evidence of record does not support a finding that the Veteran has a scalp rash with hair loss, to include alopecia, resulting from an undiagnosed illness that was shown during active service; and a current a scalp rash with hair loss to include alopecia is not shown to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A scalp rash with hair loss to include alopecia disability was not incurred during service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a June 2008 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the reports of March 2015 and January 2016 VA examinations.  The March 2015 and January 2016 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  As such, the Board finds that the March 2015 and January 2016 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, a VA examiner provided a VA medical examination and opinion in January 2016 per the December 2015 Board remand instructions.  In light of the above, the Board also finds that the RO substantially complied with the December 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.



Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed below, thus are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1) (2015). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints of a skin disability or hair loss.

The Veteran underwent a VA examination in August 1992.  The examiner noted that the Veteran's skin was normal.

A July 2002 Post-Deployment Questionnaire was negative for complaints or treatments related to a dermatological condition.

On a June 2004 National Guard Pre-Deployment Questionnaire, the Veteran noted experiencing rashes and hair loss.

A July 2004 VA dermatology consultation noted a diagnosis of alopecia areata.

An August 2004 VA dermatology consultation noted that the Veteran reported hair loss that began several months ago.  The diagnoses were alopecia areata and nummular dermatitis.  

A November 2004 National Guard Pre-Deployment Questionnaire noted that the Veteran was taking medication for a skin rash.

A December 2004 VA skin biopsy noted hyperpigmented skin and alopecia patches of the scalp that were suggestive of lupus.

A March 2005 private treatment report noted hair loss problems for the past five months.  

The Veteran underwent a VA Gulf War Medical examination in March 2015.  The examiner indicated that there were no diagnosed illnesses for which no etiology was established.  The examiner opined that it was less likely than not that the diagnosed issue was related to a specific exposure event experienced by the Veteran during service in Southeast (sic) Asia.  The examiner noted that rationale systemic lupus was an autoimmune disease with no evidence of relationship to any environmental exposure in Southeast (sic) Asia.

The Veteran also underwent a VA skin examination in March 2015.  The examiner noted that the Veteran had cutaneous manifestations of collagen-vascular diseases as he had lupus of the skin that was diagnosed in 2008.  He had a history of a rash on the scalp with hair loss and rash on his arms and chest.  He had a slight itch and reported that the rash comes and goes.  A skin biopsy was suggestive of lupus.

As noted by the December 2015 Board remand, while the March 2015 VA examiner gave a direct opinion regarding collagen-vascular diseases, lupus of the skin, the examiner did not provide an opinion regarding whether the Veteran's symptoms were or were not characteristic of a diagnosis of alopecia.  As a result, per the December 2015 Board remand instructions, the Veteran underwent a VA examination in January 2016.  The examiner indicated that the signs and symptoms of a rash on the Veteran's scalp with hair loss can be attributed to the known clinical diagnosis of collagen vascular disease, lupus of the skin.  The examiner noted that lupus collagen vascular disease can affect the skin of the face, scalp and other parts of the body.  Lupus can also cause hair loss on the scalp as the hair may thin out or there may be loss of clumps of hair.  The hair may grow back with treatment however, discoid lesions on the scalp can scar hair follicles.  The examiner noted that the 45 percent of lupus patients got hair loss.  The examiner also indicated that chemical exposure is not known to cause lupus and hair loss can be an early sign of lupus.  

The examiner also opined that the Veteran's signs and symptoms of rash on the scalp with hair loss can be attributed to a clinical diagnosis of alopecia, as alopecia means hair loss and the rash was due to lupus.  The examiner opined that it was at least as likely as not that the lupus and alopecia were incurred in or were caused by the claimed in-service injury, event or illness as the Veteran had a reported history that he suffered from hair loss in 1993 which was simultaneously treated with his lupus.  The examiner noted again that the rash and hair loss were due to lupus.  

Based on the above evidence, the Board finds that service connection for a scalp rash with hair loss to include alopecia, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness, is not warranted.  

As noted above, as the Veteran had active military service in the Southwest Asia Theater of Operations, the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

In this regard, the Board first observes that the Veteran's scalp rash with hair loss to include alopecia is not related to an undiagnosed illness, as the disorder does, in fact, carry a diagnosis.  For the Veteran's scalp rash with hair loss to include alopecia to be due to an undiagnosed illness, the symptoms would have to be not attributable to another, specific cause.  The diagnosed lupus of the skin and alopecia are known diagnoses attributable to a specific cause, and not an undiagnosed illness or medically unexplained chronic multi symptom illnesses.   

Thus, while the Veteran served in Southwest Asia, the Veteran did not have multisymptom medically undiagnosed illness as the January 2016 VA examiner specifically determined that the Veteran's scalp rash with hair loss to include alopecia had clear and specific etiologies and diagnoses, and the current examination was consistent with these diagnoses.  As the disorders of lupus of the skin and alopecia have been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for scalp rash with hair loss to include alopecia cannot be granted under the presumptive provisions of 38 U.S.C.A. §1117 and 38 C.F.R. § 3.317.  

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is not the sole method for showing causation.  However, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

As there is a current diagnosis of alopecia the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the Veteran's service treatment records are negative for any findings or diagnoses of any scalp rash with hair loss to include alopecia.  Significantly, the Veteran's February 1992 separation examination from his first period of service and a July 2002 Post-Deployment Questionnaire were both negative for any rash or hair loss disorders or complaints.

Additionally, per the December 2015 remand instructions, the January 2016 VA examiner specifically addressed the etiology of the rash and hair loss condition and whether the Veteran's symptoms were or were not characteristic of a diagnosis of alopecia.  The January 2016 VA examiner indicated that the signs and symptoms of rash on the Veteran's scalp with hair loss can be attributed to the known clinical diagnosis of collagen vascular disease, lupus of the skin as well as a clinical diagnosis of alopecia.  

The Board notes that it appears that the VA examiner used somewhat contradictory language in regards to his rationale when providing his opinion.  Namely, the examiner indicated that the Veteran's conditions were incurred in service as he opined that it was at least as likely as not that the lupus and alopecia were incurred in or were caused by the claimed in-service injury, event or illness as the Veteran had a reported history that he suffered from hair loss in 1993 which was simultaneously treated with his lupus.  

Initially, the Board observes that the examiner appears to base his conclusion that the Veteran's hair loss started in-service because of the Veteran's report that his hair loss began in 1993.  The Veteran was not on a period of active duty in 1993.  Thus, even by the Veteran's self-report, his hair loss did not begin during a period of active service.  Nevertheless, the examiner based this opinion on the Veteran's self-report that he suffered from hair loss in 1993, which was simultaneously treated with his lupus.  The Board does not afford this aspect of the examiner's opinion probative value, because it is based on an inaccurate factual premise.  Specifically, the Board does not find the Veteran's report of hair loss and simultaneous treatment for lupus in 1993 to be persuasive as it is contradicted by more probative evidence of record.  In this regard, the Veteran did not report experiencing hair loss during either of his periods of service, to include his July 2002 post-deployment questionnaire.  The more probative evidence of record reflects that the Veteran did not begin to experience hair loss until 2004, which was suggestive of lupus.  See August 2004 VA dermatology consultation; December 2004 VA skin biopsy.  The Board finds that the lack of evidence of hair loss prior to 2004, as well as the medical reports indicating that it just began in 2004, to be more probative and ultimately persuasive than the Veteran's reports that he had hair loss in 1993.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  

The Board does find the reminder of the VA examiner's opinion to be probative.  The examiner specifically attributed the Veteran's alopecia and rash to his lupus on multiple occasions as he noted that "the rash and hair loss were due to lupus."  The examiner also indicated that chemical exposure is not known to cause lupus and hair loss can be an early sign of lupus.  As noted above, medical records dated in 2004 and 2005 support the examiner's conclusion that the Veteran's hair loss is related to his diagnosis of lupus.  As a result, despite the somewhat contradictory language used by the VA examiner, the examiner clearly determined that the Veteran's rash and hair loss had a known clinical diagnosis of alopecia, which was the result of his lupus, which was not a result of his in-service chemical exposure.  Accordingly, the January 2016 VA examiner provided a negative nexus opinion regarding whether the Veteran's alopecia was directly related to his service.

Parenthetically, the Board notes that in an April 2015 rating decision, the RO confirmed and continued the denial of the Veteran's claim of entitlement to service connection to lupus.  The rating decision noted that the March 2015 VA examiner indicated that rationale systemic lupus was an autoimmune disease with no evidence of relationship to any environmental exposure in Southeast (sic) Asia.  

Notably, service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2015).  However, in this instance, the Board notes that the Veteran is not currently service connected for lupus, which has been shown by the January 2016 VA examiner to be the proximate cause of the Veteran's known clinical diagnosis of alopecia.  As a result, while the Veteran's alopecia has been attributed to lupus, service connection on a secondary basis is not available as lupus is not a service-connected disability.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current scalp rash with hair loss to include alopecia and the Veteran's military service.  In fact, the only medical opinion of record weighs against the claim as the January 2016 VA examiner determined that the Veteran's current skin rash and alopecia were due to his lupus.

None of the competent medical evidence currently of record refutes these conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The only evidence linking the scalp rash with hair loss to include alopecia to service is the Veteran's own statement.  As reflective above, to the extent that the Veteran reported that his hair loss began while he was in service, the Board has not found this contention to persuasive.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disabilities and service, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the scalp rash with hair loss to include alopecia etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his claimed scalp rash with hair loss to include alopecia and his service, to include as due to an undiagnosed illness, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a scalp rash with hair loss to include alopecia, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness, and the claim must be denied.  

As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1, 3.102, 3.303. 


ORDER

Entitlement to service connection for a scalp rash with hair loss to include alopecia, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


